Citation Nr: 0007524	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  96-49 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 60 percent for sciatic 
neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1941 to August 
1945.

This appeal arises from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted compensation for left 
sciatic neuropathy under the provisions of 38 U.S.C.A. § 1151 
(West 1996) and assigned a 20 percent rating, effective from 
December 28, 1990 (date of left hip surgery).

Pursuant to the Board's January 1998 Remand, the veteran was 
afforded a VA neurological examination.  A subsequent RO 
decision in November 1998 increased the rating for the 
veteran's left sciatic neuropathy disability to 60 percent 
disabling, effective from December 28, 1990.  An RO decision 
in March 1999 granted the veteran a total (100 percent) 
compensation rating based on individual unemployability, 
effective from December 28, 1990.  

Inasmuch as the grant of a 60 percent rating is not the 
maximum benefit for this disability under the rating 
schedule, and as the veteran has not expressly indicated that 
he wishes to limit his appeal to that particular rating, the 
claim for an increased evaluation for that disability remains 
in controversy, and hence, is a viable issue for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993).


FINDING OF FACT

The veteran's sciatic neuropathy of the left lower extremity 
is manifested by pain in the left leg and foot, which 
increases with use, weakness in the left leg and foot, 
atrophy of the left leg musculature, limitation of motion of 
the left knee and ankle, decreased vibration sense in the 
left knee and ankle, an absent left ankle jerk, a negative 
Patrick's sign, a left foot drop, and incoordination walking, 
but not a lack of active movement in the muscles below the 
knee.
CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for sciatic 
neuropathy of the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.1-4.14, 
4.40, 4.45, 4.124a, Diagnostic Code 8520 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the veteran's claim was remanded 
by the Board in January 1998 to obtain current medical 
treatment reports and for a VA examination to determine the 
current severity of the veteran's left leg sciatic 
neuropathy.  That development having been successfully 
completed, the veteran's claim has been returned to the 
Board.

The Board finds the veteran's claim well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Court has held that 
when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The same 
would be true for a grant of compensation pursuant to 
38 U.S.C.A. § 1151.  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
disability.  The Board has found nothing in the historical 
record which would lead to a conclusion that the current 
evidence on file is inadequate for proper rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, at 126.  The 
Board notes the 60 percent rating for the veteran's left leg 
sciatic neuropathy is effective December 28, 1990, the date 
of the VA left total hip replacement, and within one year of 
the date of receipt of the veteran's application for 
compensation.  Thus, the Board will consider whether a higher 
rating is warranted subsequent to that date.

VA medical records show that the veteran was hospitalized in 
December 1990 for a left total hip replacement.  He underwent 
a closed reduction of a left total hip replacement 
dislocation in February 1991.  There were no postoperative 
complications following the latter surgery.  Additional VA 
medical records dated from 1991 to 1995 show follow-up for 
the veteran's left leg disability.  Upon a VA examination in 
March 1996, the veteran complained of weakness, numbness, and 
decreased range of motion of the left lower extremity.  
Physical examination revealed slight decreased muscle mass of 
the left lower extremity.  There was some coolness below the 
left knee on palpation, reasonably good range of motion of 
the left hip and knee, and decreased range of motion of the 
left ankle.  Muscle strength was decreased in the left lower 
extremity with dorsiflexion of the foot and extension of the 
toes.  Sensation was decreased below the knee, which was not 
consistent with the dermatome.

During the veteran's December 1996 hearing he testified that 
his left leg hurt from his hip to his foot; that he wears a 
brace at night; that the pain increased with movement; that 
he uses orthopedic socks; that he cannot walk up a hill near 
his house without stopping 2-3 times; that he sometimes uses 
crutches or a cane; and that he will not climb stairs without 
a railing.

An August 1997 VA treatment report indicates the veteran 
farms 18 acres of land.  Physical examination revealed that 
the extremities were noted to have good pulses, no edema, and 
normal sensory testing.

During the veteran's June 1998 VA neurologic examination he 
reported pain in the left hip, radiating along the left 
thigh, weakness in the left leg and foot, and difficulty 
walking.  Upon physical examination decreased muscle bulk was 
found in the left anterior tibialis and the left thigh, as 
compared to the right.  The left leg, above and below the 
knee, was noted to have less circumference than the right.  
Motor examination revealed 4+/5 strength in left plantar 
flexion, and left dorsiflexion was 0 to 1/5.  Left knee and 
hip extension and flexion were noted to be 4+/5.  Hip 
abduction and adduction were both about 4+ to 5/5 strength.  
Left foot eversion was noted to be 2 to 3/5, and inversion 
was 4/5.  Left ankle plantar flexion was about 20 degrees, 
with left foot drop.  Sensory examination revealed decreased 
vibration sense bilaterally in the ankles and knees.  No 
significant pain at touch impairment was noted in the lower 
extremities.  The veteran's position sense in both lower 
extremities was noted to be normal.  Muscle strength reflex 
testing revealed knee jerks of about 1 to 2+.  Left ankle 
jerk was noted to be absent, and plantar responses were down 
going bilaterally.  The examiner indicated the veteran was 
able to stand with a "lurching" posture, walked with a 
"lurch" and with a foot gait of steppage type of gait.  The 
examiner noted that the veteran was very uncoordinated 
because of the "lurching" and type of gait.  Patrick's sign 
was noted to be negative bilaterally.  No paraspinal muscle 
spasms were noted.  The veteran had difficulty walking on his 
heels and toes, and needed help doing this.  The assessment 
was left foot drop, limitation of motion of the left ankle 
secondary to the foot drop, and incoordination in walking.  
The examiner also indicated the veteran complained of pain in 
the left hip and leg, which might be multifactorial, related 
to (non-service connected) lumbosacral arthritis, (non-
service connected) left hip joint problems, and (compensated) 
sciatic neuropathy.
The RO has assigned a 60 percent rating for the veteran's 
left leg symptomatology under 38 C.F.R. § 124a, Diagnostic 
Code (DC) 8520, which rates disability of the sciatic nerve.  
Under that code a complete paralysis of the sciatic nerve, 
where the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of knee 
is weakened or (very rarely) lost, an 80 percent rating is 
warranted.  For a severe incomplete paralysis of the sciatic 
nerve, with marked muscular atrophy, a 60 rating is 
warranted.  

The Board, in applying the criteria under 38 C.F.R., Part 
Four, Schedule for Rating Disabilities, to the veteran's 
symptomatology, must determine whether the criteria are to be 
applied conjunctively or disjunctively.  See Drosky v. Brown, 
10 Vet. App. 251, 255 (1997).  That is, the Board must 
determine whether all the listed criteria have to be met or 
only that certain criteria have to be met.  That involves 
whether the conjunctive, "and," is employed, or the 
disjunctive, "or."  In the case of DC 8520, it is clear 
that all listed criteria have to be met for a determination 
that a complete paralysis is shown, warranting an 80 percent 
rating.  That is not the case here.  The March 1996 VA 
examination showed good motion of the left hip and knee.  
While a left foot drop has been found, and flexion of the 
left knee is weakened, there is no evidence of the total 
absence of active movement of the muscles below the left knee 
upon the 1996 or June 1998 VA compensation examinations.  
Accordingly, a rating in excess of 60 percent for the 
veteran's left leg sciatic neuropathy under DC 8520 is not 
warranted.

The June 1998 VA examination report also reveals some 
limitation of motion of the left ankle, left knee, and left 
hip.  As a rating under 38 C.F.R. § 4.71a, DC 5251, 5252, or 
5253, which rate limitation of motion of the hip, however, 
would not result in a rating in excess of 60 percent, this 
would be of no benefit to the veteran.  A rating under 
38 C.F.R. § 4.71a, DC 5260 or 5261, which rates limitation of 
motion of the knee, would not result in a rating in excess of 
60 percent, nor would a rating under 38 C.F.R. § 4.71a, DC 
5271, which rates limitation of motion of the ankle. 

The United States Court of Appeals for Veteran's Claims 
(Court) has held that, in rating musculoskeletal 
disabilities, the Board is required to consider assigning a 
higher rating (in a case where the rating has been assigned 
in accordance with a diagnostic code based on limitation of 
motion) when there is greater limitation of motion from pain 
on use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).  Additional impairment during exacerbations, 
or flare-ups, of his condition has not been demonstrated.  
There is no medical evidence of record to show that any other 
symptom, including weakness or incoordination, results in 
additional functional impairment to a degree that would 
support a higher rating under any of the above codes.  There 
is, therefore, no basis for the assignment of a schedular 
rating in excess of 60 percent for the veteran's left leg 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.40, 
4.45, DeLuca, supra.

In summary, the board finds that the veteran's sciatic 
neuropathy of the left lower extremity is manifested by pain 
in the left leg and foot, which increases with use, weakness 
in the left leg and foot, atrophy of the left leg 
musculature, limitation of motion of the left knee and ankle, 
decreased vibration sense in the left knee and ankle, an 
absent left ankle jerk, a negative Patrick's sign, a left 
foot drop, and incoordination walking, but not a lack of 
active movement in the muscles below the knee.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for rating in excess of 60 percent for the veteran's 
sciatic neuropathy of the left lower extremity must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In reaching this decision the Board considered the issue of 
whether the veteran's left leg disability, standing alone, 
presented an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards, such that referral to the appropriate officials 
for consideration of an extraschedular rating is warranted.  
See 38 C.F.R. § 3.321(b)(1); Fleshman v. Brown, 9 Vet. 
App. 406, 412 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, however, no evidence has been presented 
showing factors such as a marked interference with employment 
or frequent periods of hospitalization, due solely to the 
left leg disability, as to render impractical the application 
of the regular schedular standards.  In that regard, as noted 
above, the veteran was granted TDIU in March 1999.  
Accordingly, the Board concludes that referral to the 
appropriate officials for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A rating in excess of 60 percent for sciatic neuropathy of 
the left lower extremity, effective from December 28, 1990, 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

